Citation Nr: 1120796	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-36 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss, to include the propriety of the rating reduction from 10 percent to a non-compensable rating for this disorder, effective from February 1, 2008.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel











INTRODUCTION

The Veteran served on active duty from December 1961 to September 1963, from November 1965 to November 1968, and from February 1969 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Waco, Texas, which reduced the Veteran's hearing loss disability rating from 10 percent to noncompensable, effective February 1, 2008.  [Due to a change in the location of the Veteran's residence, the jurisdiction of his appeal has been transferred to the RO in St. Louis, Missouri.]  

The Board remanded this case in June 2010.  It returns now for further appellate consideration.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's bilateral hearing loss disability rating, to include properly notifying him of the proposal to reduce the rating for this disorder and giving him an opportunity to submit evidence.

2.  The compensable disability rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years at the time it was reduced.

3.  At the time of the rating reduction effective on February 1, 2008, there was objective evidence demonstrating improvement in the severity of the Veteran's bilateral hearing loss.

4.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than a numeric designation of I for his right ear and a numeric designation of V for his left ear.

CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing rating reductions prior to effectuating the November 2007 rating decision that implemented the proposed reduction.  38 C.F.R. § 3.105(e) (2010).

2.  The reduction of the disability rating for the Veteran's bilateral hearing loss from 10 percent to noncompensable was warranted, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.85, Diagnostic Code 6100 (2010).  

3.  Prior to February 1, 2008, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

4.  On and after February 1, 2008, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the issue of the propriety of the rating reduction from 10 percent to noncompensable, VA has met all statutory and regulatory notice and duty to assist provisions for ratings reductions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  In reaching this decision, the Board also finds that VA has complied with the notice requirements specific to rating reduction issues.  See 38 C.F.R. § 3.105(e).  

VA has also met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in November 2006 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  The November 2006 letter also provided adequate notice of these elements.  In light of the foregoing, the Board finds that the requirements of Vazquez-Flores are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify.  See Quartuccio.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran has stated that he sought private treatment for his hearing loss, but has not either submitted records of such nor requested VA obtain such records on his behalf.  


The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 2010.  The Veteran has not reported receiving any recent treatment specifically for his hearing loss (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the January 2010 VA examination reports note that the Veteran's hearing loss would have a significant impact on employment but none on activities of daily life.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted the worksheet revisions, but also noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  The Veteran's wife provided a May 2006 statement 


describing the impact of the bilateral hearing loss on the Veteran's life.  The Board finds that any error in completing the worksheets is harmless.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Rating Reduction

The Veteran filed a claim for an increased rating in February 2006.  Following development, the RO undertook the process of reducing his disability rating instead.  The Board will first decide whether the reduction was warranted before turning to evaluate whether an increased rating is warranted.

Process of Reduction

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2010).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO issued a rating decision in March 2007, which proposed the reduction in the disability rating for the Veteran's service-connected bilateral hearing loss.  The Veteran was advised of the proposed reduction on April 9, 2007.  In response, the Veteran contacted the RO in June 2007, stating that the RO had relied on an incorrect hearing test, which was listed as having been performed at the Temple, Texas, VA Medical Center.  He stated that he had not received a hearing test at Temple.  He also submitted September 2007 statement indicating that his hearing had not improved, but had, if 

anything gotten worse.  He also submitted a copy of an August 2007 audiology note stating there were no significant changes since his last test in January 2005.  The Veteran submitted a copy of the January 2005 audiology evaluation, a Compensation and Pension examination, considered in the February 2005 rating decision which granted a compensable rating for bilateral hearing loss.  The RO issued a November 2007 rating decision, which reduced the Veteran's rating effective February 1, 2008, and notified the Veteran on November 15, 2007.

The initial process for reduction was followed.  The RO notified the Veteran of the proposed reduction in April and provided him an opportunity to respond, which he did.  The RO then issued a rating decision implementing the reduction after more than sixty days from notice of the proposal.

Regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, here, making the reduction effective from February 1, 2008, was proper under the regulation.

Also, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  38 C.F.R. § 3.344 (2010).  The Court has held that the appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  Here, the Veteran was assigned the disability rating for his bilateral hearing loss in a February 2005 rating decision, effective from March 2, 2004.  Thus, when his rating was reduced effective February 1, 2008, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

Accordingly, in this case, then, the RO properly applied the regulations regarding the procedure for reductions in ratings.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2010).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2010).

Concerning the Veteran's claim for restoration of a 10 percent rating for his bilateral hearing loss, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the Veteran.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. App. at 421.  In other words, the reduction in the Veteran's disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420- 421.

The Veteran was rated under Diagnostic Code (DC) 6100 for hearing loss.  38 C.F.R. § 4.85 (2010).  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2010).  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  If the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

The compensable rating was granted (by a February 2005 rating action) on the basis of a January 2005 VA examination.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
65
70
LEFT
25
45
60
60
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  Threshold averages were 56.25 in the right ear and 56.5 in the left.

In February 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
50
LEFT
20
50
55
55
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  Threshold averages were 40 in the right ear and 52.5 in the left.

Later, in August 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
65
65
LEFT
25
55
55
65
65



Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 72 percent in the left ear.  The Board notes that the particular test used was not listed; thus, the Board is not clear whether the test was the Maryland CNC or an equivalent.  The Board will assume that the test was Maryland CNC for the purposes of this decision.  Threshold averages were 53.75 in the right ear and 60 in the left.  

At another audiology visit in August 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
N/A
65
LEFT
30
55
60
N/A
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 52 percent in the left ear.  Threshold averages cannot be calculated due to the missing 3000 Hz data.

On VA audiologic evaluation in January 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
60
65
LEFT
25
55
60
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  Threshold averages were 52.5 in the right ear and 58.75 in the left.




On VA audiologic evaluation in September 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
65
65
LEFT
25
55
60
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Threshold averages were 53.75 in the right ear and 58.75 in the left.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The point where the assigned numeric designations intersect on Table VII then reveals the disability level for the veteran's hearing loss, absent an exceptional hearing loss pattern.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  In this case, the Veteran's left ear hearing loss shows scores of 55 or more decibels in the 1000, 2000, 3000 and 4000 Hz ranges repeatedly.  The Board will evaluate each result under both the standard and appropriate exceptional hearing loss pattern methods.

In February 2007, the right ear had a puretone average of 40 dB and a speech recognition score of 92; therefore the right ear received a designation of I.  The left ear had a puretone average of 52.5 dB and a speech recognition score of 80; therefore the left ear received a designation of IV under the standard method.  The left ear also showed an exceptional hearing loss pattern, warranting a III under Table VIA.  The standard method results in a higher numeric designation for the left ear.  The point where I and IV intersect on Table VII shows a noncompensable rating was warranted.  

In August 2007, the right ear had a puretone average of 53.75 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 60 dB and a speech recognition score of 72; therefore the left ear received a designation of V.  The left ear showed an exceptional hearing loss pattern, warranting a designation of IV.  The standard method results in a higher numeric designation for the left ear.  The point where I and V intersect on Table VII shows a noncompensable rating was warranted.  

The August 2009 audiology results are incomplete, missing the puretone threshold at 3000 Hz.  As a result, the puretone threshold average cannot be determined without speculation.  The Board cannot rely on this report for ratings purposes.  The Board also notes that, in the June 2010 remand, the August 2009 test was mistakenly identified as a private audiology examination.  The Veteran had submitted the test results with a statement indicating that he had sought some private treatment for his hearing loss.  The source of the August 2009 test was unclear and the Board assumed it was a private test in the remand.  The Veteran's VA treatment records obtained on remand show that he was seen for an audiology evaluation on the same date and the VA treatment note was signed by the same audiologist as the unsourced record submitted by the Veteran.  

In January 2010, the right ear had a puretone average of 52.5 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 58.75 dB and a speech recognition score of 88; therefore the left ear received a designation of III.  The left ear showed an exceptional hearing loss pattern, warranting a designation of IV.  The exceptional hearing loss pattern method results in a higher numeric designation for the left ear.  The point where I and IV intersect on Table VII shows a noncompensable rating was warranted.  

Finally, in September 2010, the right ear had a puretone average of 53.75 dB and a speech recognition score of 94; therefore the right ear received a designation of I.  The left ear had a puretone average of 58.75 dB and a speech recognition score of 94; therefore the left ear received a designation of II.  The left ear showed an exceptional hearing loss pattern, warranting a designation of IV.  The exceptional hearing loss pattern method results in a higher numeric designation for the left ear.  The point where I and IV intersect on Table VII shows a noncompensable rating was warranted.  

During the course of this appeal, the Veteran submitted an internet printout of a description of sensorineural hearing loss.  This article indicates that such hearing loss is permanent and cannot be medically or surgically corrected.  The Board notes that the puretone threshold scores did not significantly improve between the January 2005 VA examination and the current scores.  Instead, the speech discrimination scores in the right ear improved.  The Board must distinguish between a disability and the measurements of that disability.  A measurement may be inaccurate or imprecise and improvement found during later testing without any change in an underlying disability.  Alternatively, the Veteran may have learned to cope with the level of disability and improved through practice in distinguishing between words.  Also, the treatise evidence is not a measure of the Veteran's particular hearing loss, just a general statement about the course of the disability.  The Board finds that the treatise evidence is not sufficient to outweigh the demonstrated improvement in 2007 to 2010 speech recognition scores compared to the January 2005 scores and does not have roughly the same probative value as the speech discrimination scores.  

In light of the foregoing, the evidence of record supported the rating reduction-particularly in light of the consistently better results in the right ear.  The Veteran was assigned a compensable rating on the basis of the January 2005 VA examination results.  In January 2005, the right ear had a puretone average of 56.25 dB and a speech recognition score of 76; therefore the right ear received a designation of IV.  The left ear had a puretone average of 56.5 dB and a speech recognition score of 80; therefore the left ear received a designation of IV under the standard method.  The left ear also showed an exceptional hearing loss pattern, warranting IV designation under Table VIA.  The point where IV and IV intersect on Table VII shows a compensable rating was warranted at the time of the February 2005 rating action.  Importantly, the examinations subsequently completed during the current appeal period that are sufficient for ratings purposes demonstrate that the right ear had no exceptional hearing loss pattern and far better speech discrimination scores.  

The Board finds that the preponderance of the evidence showed that the right ear speech recognition scores were improved from the January 2005 VA examination.  The testing which forms the basis of the reduction is at least as thorough as the testing used to assign the initial compensable rating.  The Veteran's wife submitted a March 2006 statement that the Veteran's hearing loss impacts his family life as he cannot hear what his wife, children and grandchildren are saying.  As speech discrimination in conversation with others is one of the Veteran's primary difficulties due to his service-connected disability, the improvement in speech discrimination would result in improved ability to function in his daily life.  The Board finds that the preponderance of the evidence shows an actual change in the disability, based upon thorough examination, and reflecting improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown.  Those improved speech discrimination and puretone threshold scores lowered the numeric designation for the right ear to a I throughout the period on appeal.  The criteria for a compensable rating have not been met, and the 10 percent rating is no longer warranted, from February 1, 2008.  Reduction of the Veteran's rating for bilateral hearing loss was warranted.  See 38 C.F.R. § 3.105.

III. Increased Rating

The Veteran initiated the instant appeal by filing a claim for an increased rating.  The evidence and law pertinent to increased ratings is identical to the above discussion regarding the disability rating which is presently appropriate.  See 38 C.F.R. §§ 4.85 and 4.86.

With respect to an evaluation in excess of the currently assigned noncompensable rating, the Board finds that the criteria for a compensable evaluation have been met at no time during the instant claim.  Only the February and August 2007, January and September 2010 hearing tests are adequate for ratings purposes.  All show that a noncompensable rating is warranted, based on a no more than I designation for the right ear and no more than V designation for the left ear.  Table VII indicates that a noncompensable rating is warranted for such designations.  Clearly, therefore, a rating in excess of 10 percent prior to February 1, 2008 and a compensable evaluation from February 1, 2008 are not warranted.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings but finds that they are not warranted at any time during the current appeal period.  For the reasons discussed herein, the criteria for a rating in excess of 10 percent is not warranted at any time prior to February 1, 2008, and the requirements for a compensable evaluation are not warranted at any time from February 1, 2008.  .  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's bilateral hearing loss disability is not inadequate.  The Veteran is in receipt of hearing aids.  Most of his statements in support of his claim argue that his bilateral hearing loss could not have improved.  The Veteran's wife submitted a March 2006 statement that the Veteran's hearing loss impacts his family life as he cannot hear what his wife, children and grandchildren are saying.  A February 2008 VA examination for post traumatic stress disorder shows that he retired in October 2005, prior to the filing of the instant claim.  His VA treatment records show that he had trouble with the assigned aids and requested behind the ear hearing aids in 2009.  The Veteran's complaints appear related to hearing acuity, which is expressly considered under the ratings criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to restoration of a 10 percent evaluation for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to February 1, 2008, is denied.

Entitlement to a compensable rating for bilateral hearing loss on and after February 1, 2008, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


